DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Ahn (US 20120043475 A1) in view of U.S. Patent to Lewis (US 2006/0065273 A1).
With respect to Claim 22, Ahn teaches a patient support (Paragraphs 3, 46, 108, 130, 183, and Figure 3B), comprising: a cushion (24); and a radiopaque assembly coupled to the exterior surface of the cushion, comprising: a radiolucent plate, and a plurality of radiopaque indicia arranged on the radiolucent plate in an arrangement that includes spatial location information, including spaced apart linear sensor strips/groups acting as attenuating markers, (16/18/22/26/58), on a mechanical support, 59, (Paragraphs 51-53, 107-110, 112, 114, 121, 139, and 177), or additional fiducials, (Paragraphs 118, 142, and 146).
Ahn does not teach that said some of said linear, spaced apart radiopaque indicia are longer than others of the plurality of linear, spaced apart radiopaque indicia so as to act as delineations on a distance scale. 
Lewis teaches a patient apparatus for x-ray imaging (Abstract and throughout disclosure), wherein said apparatus contacts the patient surface and consists of a series of linear, spaced apart radiopaque indicia (14/15), and wherein some of said linear, spaced apart radiopaque indicia are longer than others of the plurality of linear, spaced apart radiopaque indicia so as to act as delineations on a distance scale, thereby visually indicating to an operator the relative position and/or size of an element, such as patient ROI, surgical instrument, or other object, in the image of the patient area under examination, with a specific reference to a known system of measurement, such as inches, centimeters, etc. (Paragraphs 8-14, 23, and 25).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ x-ray markers of different, graduated, linear lengths, of known measurement gradients, to be seen in an x-ray image with a patient area and/or surgical instrument, as suggested by Lewis, in the apparatus of Ahn, to provide a physician or technician with a simple visual indicator that confirms relative positioning and sizing of elements for fast, accurate imaging and/or treatment, and which can provide fast verification even for imaging with films or without real-time imaging, as suggested by Lewis (Paragraphs 8-14 and 25).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Bettega (US 2012/0167897 A1) in view of Lewis.
With respect to Claim 22, Bettega teaches a patient support (Paragraphs 1, 7, and 8), comprising: a cushion (10, Paragraph 29); and a radiopaque assembly coupled to the exterior surface of the cushion, comprising: a radiolucent plate (Paragraph 10), and a plurality of linear, spaced apart radiopaque indicia (markings and/or lead plates) arranged on the radiolucent plate in an arrangement that indicates spatial location information (Paragraphs 22 and 26-28).
Bettega does not teach that said some of said linear, spaced apart radiopaque indicia are longer than others of the plurality of linear, spaced apart radiopaque indicia so as to act as delineations on a distance scale. 
Lewis teaches a patient apparatus for x-ray imaging (Abstract and throughout disclosure), wherein said apparatus contacts the patient surface and consists of a series of linear, spaced apart radiopaque indicia (14/15), and wherein some of said linear, spaced apart radiopaque indicia are longer than others of the plurality of linear, spaced apart radiopaque indicia so as to act as delineations on a distance scale, thereby visually indicating to an operator the relative position and/or size of an element, such as patient ROI, surgical instrument, or other object, in the image of the patient area under examination, with a specific reference to a known system of measurement, such as inches, centimeters, etc. (Paragraphs 8-14, 23, and 25).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ x-ray markers of different, graduated, linear lengths, of known measurement gradients, to be seen in an x-ray image with a patient area and/or surgical instrument, as suggested by Lewis, in the apparatus of Bettega, to provide a physician or technician with a simple visual indicator that confirms relative positioning and sizing of elements for fast, accurate imaging and/or treatment, and which can provide fast verification even for imaging with films or without real-time imaging, as suggested by Lewis (Paragraphs 8-14 and 25).

Claims 1, 4-7, 9-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent to Johnson (US 9,504,537 B2), in view of U.S. Patent Application Publication to Bettega (US 2012/0167897 A1) and further in view of U.S. .
With respect to Claim 1, Johnson teaches a bite block (100/200/300; Abstract, Column 1, Lines 32-35, and Figure 1), comprising:
a mouthpiece (60; Figures 1-10) having formed therein a channel (11, 13) that is shaped to be retained by a patient's teeth when positioned in an oral cavity of the patient (Column 1, Line 60-Column 2, Line 12; and Column 6, Line 55-Column 7, Line 33);
a port (28) extending through the mouthpiece from a forward surface of the mouthpiece to a rear surface of the mouthpiece (Column 8, Lines 17-29; Figures 2 and 3);
a tongue depressor (40; Column 1, Line 60-Column 2, Line 12; and Column 5, Lines 1-34);
a sheath (30) extending from a proximal end at the rear surface of the mouthpiece to a distal end at the tongue depressor to couple the mouthpiece to the tongue depressor with adjustable depth (Column 6, Lines 4-10 and 32-43; and Column 8, Lines 30-65).
Johnson does not teach at least one radiopaque marker coupled to the tongue depressor and a pH sensor coupled to the tongue depressor, that said sheath operates telescopically, or that said sheath includes a distance scale coupled to the sheath, for indicating the depth of the tongue depressor as said sheath is adjusted.
Bettega teaches a bite block (10) appliance to maintain positioning of oral tissue during radiation therapy (Paragraphs 1, 7, 8, and 36; Figure 1), with an upper and lower 
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ radiopaque markings and a dosimeter in an appliance to hold a patient’s mouth during radiotherapy, as suggested by Bettega, in the apparatus of Johnson, thereby providing safer and more accurate treatment by giving feedback on accumulated dose in areas of tissue not being targeted and for positioning the radiation beam in relation to targeted areas, using patient images of said markings, as suggested by Bettega (Paragraphs 1, 7, 8, 26, and 28).
Hashemian teaches an intraoral appliance (200) for fitting over a patient’s teeth during medical treatments, with pH sensors (220) embedded therein (Abstract, Paragraphs 20-24, and throughout disclosure), including in an area of the tongue (Figure 3), for measuring, wirelessly transmitting, and displaying to a physician, oral health feedback throughout a series of medical treatments (Paragraphs 22, 31, 32, 34, 46; Figure 7).
It would have been obvious to one of ordinary skill in the art at the time of the inventive filing to employ pH sensors in an oral appliance worn by a patient throughout treatment procedures, as suggested by Hashemian, in the apparatus of Johnson, to provide automated feedback on oral health of the patient during treatments for 
McCollum teaches a device for maneuvering model dental parts via a system of rods, screws, and other mechanical adjustment elements (Page 1, Lines 1-18), wherein a telescoping sheath (60) is used for adjusting parts of variable depth with respect to the oral model, and wherein measurement marks (e.g., 42-44, 63, 77, and/or 78) are included on said sheath and other adjustable distance elements, so as to provide accurate indication of the distance that said elements have been adjusted to at the desired depth (Page 3, Lines 12-23, 37-41, 68-81, and 107-124).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a telescopic sheath with distance indication marks that mark a relative distance to another device element or oral part by which said sheath has been extended/compressed to, as suggested by McCollum, in the apparatus of Johnson, to provide better positioning for each individual patient mouth in an easily measurable and reproducible setting for future use of said device, as suggested by McCollum (Page 1, Lines 1-18).
With respect to Claim 4, Johnson further teaches that the tongue depressor comprises a housing (40) having an internal cavity (Column 8, Lines 17-65) and Hashemian further teaches coupling feedback sensors, including the pH sensor inside internal cavities of the appliance (Paragraphs 165-178).
With respect to Claim 5, Bettega further teaches at least one dosimeter coupled to at least one of the sheath or the tongue depressor (Paragraph 26).

With respect to Claim 7, Bettega further teaches that the at least one dosimeter comprises at least one of a diode dosimeter, an ion chamber dosimeter, or a film dosimeter (Paragraphs 27, 37, and 38)
With respect to Claim 10, Johnson further teaches at least one additional radiopaque marker coupled to at least one of the mouthpiece or the sheath (Paragraphs 26, 37, and 38).
With respect to Claim 11, Bettega further teaches that the at least one radiopaque marker comprises a plurality of radiopaque markers arranged in a pattern that provides for localization of the tongue depressor in an x-ray image that depicts the tongue depressor (Paragraph 28).
With respect to Claims 12 and 13, Johnson further teaches that the mouthpiece is composed of a flexible plastic (Column 13, Lines 50-62).
With respect to Claim 14, Johnson further teaches a plurality of ridges (12I, 12O) formed in the channels in order to provide a surface for receiving a putty (Column 7, Lines 28-33; Figure 13).
With respect to Claim 21, Bettega teaches the radiopaque marker(s) of the apparatus, but is silent with respect to their shape.
The examiner takes official notice that spheres, beads, and wires are all commonly known, long-standing shapes for radiopaque markers in phantoms and 
It would have been a simple matter of design choice for a skilled artisan to choose spheres, beads, or wires for the shape of radiopaque markers, tailoring them to the area of interest in the patient and any imaging requirements, Furthermore, the applicant has not placed any criticality on the shapes of the radiopaque markers, listing them as exemplary with “other markers” in Paragraph 21 of Applicant’s Specification, and has not indicated that any long-standing problem in the art is solved by limiting the shapes of the markers to those disclosed in the above claims.

Claims 1, 4-7, 9-13, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication to Li (US 2010/0294283 A1) in view of U.S. Patent to Koller (US 9,079,024 B2), and further in view of Hashemian.
With respect to Claim 1, Li teaches a bite block (tissue retention system, 10; Abstract, Paragraphs 1, 7, and 8) comprising an upper jaw portion (12) having receiving channels (50) for upper teeth, a lower jaw portion (14) having receiving channels (52) for lower teeth, said portions connected for movement via a hinge (16; Paragraphs 9, 10, 14, 51, 52, and 57), and a tongue depressor/retaining portion (30) coupled to said jaw portions via a port (46) extending through the mouthpiece from a forward surface of the mouthpiece to a rear surface of the mouthpiece (Paragraphs 52 and 57), and a sheath (36) extending from a proximal end at the rear surface of the mouthpiece to a distal end at the tongue depressor to couple the mouthpiece to the tongue depressor (Paragraphs 52, 57, and Figure 8A), wherein said sheath is operable to be 
Li does not teach at least one radiopaque marker coupled to the tongue depressor and that said sensor coupled to the tongue depressor is a pH sensor, or that said sheath includes a distance scale coupled to the sheath, for indicating the depth of the tongue depressor as said sheath is adjusted.
Koller teaches a bite block with tooth retaining channels (Column 5, Lines 56-66) for use in radiosurgery and medical imaging (Abstract and Column 1, Lines 6-9) wherein at least one radiopaque marker is coupled to the bite block in multiple areas, including a portion restricting/covering tongue; Column 1, Lines 17-23 and 30-32) to make tissue visible in imaging for treatment (Column 4, Lines 62-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ radiopaque markers throughout an oral tissue retention system, as suggested by Koller, in the apparatus of Li, to provide visibility of areas to be treated or avoided during radiosurgery, while holding patient tissue in a desired configuration, as suggested by Koller (Abstract; Column 1, Lines 6-9, and Column 4, Lines 62-67).
Hashemian teaches an intraoral appliance (200) for fitting over a patient’s teeth during medical treatments, with pH sensors (220) embedded therein (Abstract, Paragraphs 20-24, and throughout disclosure), including in an area of the tongue (Figure 3), for measuring, wirelessly transmitting, and displaying to a physician, oral health feedback throughout a series of medical treatments (Paragraphs 22, 31, 32, 34, 46; Figure 7).

McCollum teaches a device for maneuvering model dental parts via a system of rods, screws, and other mechanical adjustment elements (Page 1, Lines 1-18), wherein a telescoping sheath (60) is used for adjusting parts of variable depth with respect to the oral model, and wherein measurement marks (e.g., 42-44, 63, 77, and/or 78) are included on said sheath and other adjustable distance elements, so as to provide accurate indication of the distance that said elements have been adjusted to at the desired depth (Page 3, Lines 12-23, 37-41, 68-81, and 107-124).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ a telescopic sheath with distance indication marks that mark a relative distance to another device element or oral part by which said sheath has been extended/compressed to, as suggested by McCollum, in the apparatus of Li, to provide better positioning for each individual patient and an easily measurable and reproducible setting for said device, as suggested by McCollum (Page 1, Lines 1-18).
With respect to Claim 4, Li further teaches that the tongue depressor comprises a housing having an internal cavity (within 30) and the sensor is arranged within the internal cavity (Paragraph 53).

With respect to Claim 7, Koller further teaches that the at least one dosimeter comprises at least one of a diode dosimeter, an ion chamber dosimeter, or a film dosimeter (Column 5, Lines 1-12).
With respect to Claim 10, Koller further teaches at least one additional radiopaque marker coupled to at least one of the mouthpiece or the sheath (Column 4, Lines 62-67).
With respect to Claim 11, Koller further teaches that the at least one radiopaque marker comprises a plurality of radiopaque markers arranged in a pattern that provides for localization of the tongue depressor in an x-ray image that depicts the tongue depressor (Column 4, Lines 62-67).
With respect to Claims 12 and 13, Li further teaches that the mouthpiece is composed of a flexible plastic material (Paragraphs 10, 14, and 86).
With respect to Claim 16, Li further teaches a port (34) formed in the tongue depressor and extending to an exterior surface of the tongue depressor (via 104) to provide for fluid communication (e.g., air) through the exterior surface of the tongue depressor (Paragraphs 51, 52, and 64).
With respect to Claim 21, Koller teaches the radiopaque marker(s) of the apparatus, but is silent with respect to their shape.

It would have been a simple matter of design choice for a skilled artisan to choose spheres, beads, or wires for the shape of radiopaque markers, tailoring them to the area of interest in the patient and any imaging requirements, Furthermore, the applicant has not placed any criticality on the shapes of the radiopaque markers, listing them as exemplary with “other markers” in Paragraph 21 of Applicant’s Specification, and has not indicated that any long-standing problem in the art is solved by limiting the shapes of the markers to those disclosed in the above claims.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as modified by Bettega, Hashemian, and McCollum above, and further in view of U.S. Patent Application Publication to Fischer, et al. (US 2004/0033468 A1).
With respect to Claim 15, Johnson, as modified by Bettega and Hashemian for Claim 1 above, teach most of the elements of the claimed invention, including a tongue depressor, but do not teach a flavored coating thereon.
Fischer teaches a bite block system with a tongue spanning portion (Abstract, Figures 8A-D and Paragraphs 66-69), wherein said bite block is coated or infused with a flavoring for patient comfort (Paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ flavoring in a patient bite block, as suggested by Fischer, in the .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as modified by Koller, Hashemian, and McCollum above, and further in view of Fischer.
With respect to Claim 15, Li, as modified by Koller, Hashemian, and McCollum for Claim 1 above, teach most of the elements of the claimed invention, including a tongue depressor, but do not teach a flavored coating thereon.
Fischer teaches a bite block system with a tongue spanning portion (Abstract, Figures 8A-D and Paragraphs 66-69), wherein said bite block is coated or infused with a flavoring for patient comfort (Paragraph 65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ flavoring in a patient bite block, as suggested by Fischer, in the apparatus of Li, Koller, Hashemian, and McCollum, to provide a more pleasant patient experience, as suggested by Fischer (Paragraphs 65-69).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, as modified by Bettega, Hashemian, and McCollum above, and further in view of U.S. Patent to Sieben, et al. (US 6,245,057 B1).
With respect to Claim 20, Johnson, as modified by Bettega, Hashemian, and McCollum for Claim 1 above, teach most of the elements of the claimed invention, including a pH sensor, but is silent with respect to the exact type of pH sensor.

It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an ion-selective pH-FET as a pH sensor for monitoring the health of an area of a patient being treated for cancer, as suggested by Sieben, in the apparatus of Johnson, Bettega, Hashemian, and McCollum, to provide a preferred state-of-the-art sensor for monitoring the health of a cancer patient undergoing treatment, as suggested by Sieben (Column 3, Line 63-Column 4, Line 33). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li, as modified by Koller, Hashemian, and McCollum above, and further in view of Sieben.
With respect to Claim 20, Li, as modified by Koller, Hashemian, and McCollum for Claim 1 above, teach most of the elements of the claimed invention, including a pH sensor, but is silent with respect to the exact type of pH sensor.
Sieben teaches the use of a pH ion selective field effect transistors as a pH sensor in a health monitoring device for patients being treated for cancer (Abstract, Column 3, Line 63-Column 4, Line 33).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ an ion-selective pH-FET as a pH sensor for monitoring the health of an area of a patient being treated for cancer, as suggested by Sieben, in the apparatus of Li, Koller, Hashemian, and McCollum, to provide a preferred state-of-the-art sensor 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9-16, and 20-22 have been considered but are moot because the new ground of rejection does not rely on any prior combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner agrees with the Applicants arguments regarding the newly added subject matter of linear markers present on the telescoping sheath in uneven lengths for scale reference, as seen in rulers, being absent from the prior art of record (See Applicant Remarks, Pages 7 and 9), and has added additional references for this teaching, rendering the argument moot. The examiner respectfully disagrees with Applicant’s arguments regarding the ordinary meaning of telescoping requiring fully enclosed, concentric cylinders as opposed to parts with partial enclosing cylinders to slide past one another, for the purpose of extension and contraction of the device (Applicant Remarks, Pages 8-9), but has included a reference with such an arrangement while addressing other new subject matter, rendering the argument moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053.  The examiner can normally be reached on M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/16/2022